Name: 2014/704/EU: Commission Implementing Decision of 8 October 2014 amending Decision 2009/821/EC as regards the list of border inspection posts (notified under document C(2014) 7139) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  tariff policy;  European Union law;  agricultural policy;  trade;  America
 Date Published: 2014-10-10

 10.10.2014 EN Official Journal of the European Union L 294/46 COMMISSION IMPLEMENTING DECISION of 8 October 2014 amending Decision 2009/821/EC as regards the list of border inspection posts (notified under document C(2014) 7139) (Text with EEA relevance) (2014/704/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) and Article 6(5) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Denmark has communicated that the border inspection post at Kolding should be deleted from the list of entries for that Member State. Germany has communicated that the border inspection post at DÃ ¼sseldorf should be deleted from the list of entries for that Member State. The lists of entries for those Member States as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (3) Following communication from Spain and the Netherlands, the entries for the border inspection posts at Barcelona, Gran Canaria and Tenerife Sur airports in Spain and at Rotterdam port in the Netherlands should be amended in the list set out in Annex I to Decision 2009/821/EC. (4) Following a satisfactory audit carried out by the Commission audit service (formerly referred to as Commission inspection service), the Food and Veterinary Office (FVO), the border inspection post at Nuuk in Greenland can be approved for all categories of products not intended for human consumption. The relevant entry for that border inspection post as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (5) The FVO carried out audits in Croatia, following which it made some recommendations to that Member State. Those recommendations were satisfactorily addressed by Croatia with an action plan and with the amendment of the approval categories of the border inspection post at Rijeka. The entry for that border inspection post set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (6) Decision 2009/821/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2009/821/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 October 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in TRACES (OJ L 296, 12.11.2009, p. 1). ANNEX Annex I to Decision 2009/821/EC is amended as follows: (1) in the part concerning Denmark, the entry for the port at Kolding is deleted. (2) in the part concerning Germany, the entry for the airport at DÃ ¼sseldorf is deleted. (3) the part concerning Spain is amended as follows: (a) the entry for the airport at Barcelona is replaced by the following: Barcelona ES BCN 4 A Iberia HC(2), NHC-T(CH)(2), NHC-NT(2) O Swissport HC(2), NHC(2) O WFS HC-T(CH)(2) (b) the entry for the airport at Gran Canaria is replaced by the following: Gran Canaria ES LPA 4 A HC(2), NHC-NT(2) (*) O (*) (c) the entry for the airport at Tenerife Sur is replaced by the following: Tenerife Sur ES TFS 4 A Productos HC(2) (*), NHC(2) Animales U (*), E (*), O (4) in the part concerning Greenland, the entry for the port at Nuuk is replaced by the following: Nuuk GL GOH 1 P HC(1)(2)(15), NHC(2)(15) (5) in the part concerning Croatia, the entry for the port at Rijeka is replaced by the following: Rijeka HR RJK 1 P HC(2), NHC-T(FR)(2), NHC-NT(2) (6) in the part concerning the Netherlands, the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC(2) Coldstore Wibaco B.V. HC-T(FR)(2), HC-NT(2) Kloosterboer Delta Terminal HC(2)